Exhibit 10.3

FOURTH AMENDMENT TO LEASE AGREEMENT

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Fourth Amendment”) is made as of
this 31st day of March, 2020, between ARE-MA REGION NO. 20, LLC, a Delaware
limited liability company (“Landlord”), and ULTRAGENYX PHARMACEUTICAL INC., a
Delaware corporation (“Tenant”).

RECITALS:

A.Tenant and Landlord are parties to that certain Lease Agreement dated as of
October 30, 2015, as amended by that certain First Amendment to Lease Agreement
dated as of March 20, 2018, as further amended by that certain Second Amendment
to Lease Agreement dated as of July 1, 2018 (the “Second Amendment”), and as
further amended by that certain Third Amendment to Lease Agreement dated as of
July 29, 2019 (the “Third Amendment”) (as amended, the “Lease”).  Pursuant to
the Lease, Tenant leases from Landlord certain premises consisting of
approximately 24,038 rentable square feet (the “Existing Premises”) in that
certain building located at 19 Presidential Way, Woburn, Massachusetts (the
“Building”), as more particularly described in the Lease. Capitalized terms used
herein without definition shall have the meanings defined for such terms in the
Lease.

B.Landlord and Tenant acknowledge and agree that, concurrently with the mutual
execution and delivery of this Fourth Amendment by Landlord and Tenant, Landlord
is entering into a termination agreement with Enko Chem, Inc. (“Existing
Tenant”), the existing tenant of the Second Expansion Premises (as defined
below), pursuant to which Landlord and Existing Tenant have agreed to accelerate
the expiration date of Existing Tenant’s lease with respect to the Second
Expansion Premises.

C.Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, expand the size of the
Existing Premises by adding that portion of the third floor of the Building
containing approximately 7,805 rentable square feet, as shown on Exhibit A
attached to this Fourth Amendment (the “Second Expansion Premises”)

NOW, THEREFORE, in consideration of the mutual covenants herein expressed and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Tenant and Landlord agree as follows:

1.Second Expansion Premises.  In addition to the Existing Premises, commencing
on the Second Expansion Premises Commencement Date (as defined below), Landlord
leases to Tenant, and Tenant leases from Landlord, the Second Expansion
Premises.

2.Delivery.  Landlord shall use reasonable efforts to deliver the Second
Expansion Premises to Tenant on or before July 1, 2020.  If Landlord fails to
deliver the Second Expansion Premises to Tenant on or before July 1, 2020,
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and the Lease with respect to the Second Expansion Premises shall not
be void or voidable except as provided herein.  If Landlord does not deliver the
Second Expansion Premises to Tenant by September 1, 2020, for any reason other
than Force Majeure delays, this Fourth Amendment may be terminated by Tenant by
written notice to Landlord, and if so terminated by Tenant, this Fourth
Amendment shall be null and void and neither Landlord nor Tenant shall have any
further rights, duties or obligations under this Fourth Amendment, except with
respect to provisions which expressly survive termination of this Fourth
Amendment.  If Tenant does not elect to void this Fourth Amendment on or before
September 10, 2020, such right to void this Fourth Amendment shall be waived and
this Fourth Amendment shall remain in full force and effect.  Landlord and
Tenant acknowledge and agree that, notwithstanding anything to the contrary
contained in this Fourth Amendment or in the Lease,  the failure of Existing
Tenant to surrender the Second Expansion Premises shall in no event constitute a
Force Majeure delay.

735942723.71[ggdj1gd10413000001.jpg]

--------------------------------------------------------------------------------

The “Second Expansion Premises Commencement Date” shall be the date that
Landlord delivers the Second Expansion Premises to Tenant.  

Upon the request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Second Expansion Premises Commencement Date in
substantially the form of the “Acknowledgement of Second Expansion Premises
Commencement Date” attached hereto as Exhibit B; provided, however, Tenant’s
failure to execute and deliver such acknowledgment shall not affect Landlord’s
or Tenant’s rights hereunder.

Except as otherwise expressly set forth in the Lease or this Fourth Amendment:
(i) Tenant shall accept the Second Expansion Premises in their condition as of
the Second Expansion Premises Commencement Date; (ii) Landlord shall have no
obligation for any defects in the Second Expansion Premises; and (iii) Tenant’s
taking possession of the Second Expansion Premises shall be conclusive evidence
that Tenant accepts the Second Expansion Premises and that the Second Expansion
Premises were in good condition at the time possession was taken.  

For the period of 60 consecutive days after the Second Expansion Premises
Commencement Date, Landlord shall, at its sole cost and expense (which shall not
constitute an Operating Expense), be responsible for any repairs that are
required to be made to the Building Systems serving only the Second Expansion
Premises, unless Tenant or any Tenant Party was responsible for the cause of
such repair, in which case Tenant shall pay the cost.  

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Second Expansion Premises, and/or the suitability of the
Second Expansion Premises for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Second Expansion Premises are suitable for
the Permitted Use.

3.Premises and Rentable Area of Premises.  Commencing on the Second Expansion
Premises Commencement Date, the defined terms “Premises” and “Rentable Area of
Premises” on page 1 of the Lease shall be deleted in their entirety and replaced
with the following:

“Premises:  That portion of the Building, consisting of (i) approximately 17,475
rentable square feet of laboratory/office space on the second floor of the
Building (the “Original Premises”), (ii) approximately 108 rentable square feet
of storage space on the first floor of the Building (the “Storage Premises”),
(iii) approximately 6,455 rentable square feet of laboratory/office space on the
third floor of the Building (the “Expansion Premises”), and (iv) approximately
7,805 rentable square feet of laboratory/office space on the third floor of the
Building (the “Second Expansion Premises”), all as determined by Landlord, as
shown on Exhibit A.”

“Rentable Area of Premises:  31,843 sq. ft.”

As of the Second Expansion Premises Commencement Date, Exhibit A to the Lease
shall be amended to include the Second Expansion Premises as shown on Exhibit A
attached to this Fourth Amendment.

4.Base Rent.  

a.Existing Premises.  Tenant shall continue to pay Base Rent with respect to the
Existing Premises as provided for under the Lease through March 31, 2021.
Commencing on April 1, 2021, Tenant shall pay Base Rent for the Existing
Premises in the amount of $34.00 per rentable square foot of the Existing
Premises per year.  Base Rent payable with respect to the Existing Premises
shall increase on April 1, 2022, and on each April 1st thereafter through the
Extended Expiration

735942723.72[ggdj1gd10413000001.jpg]

--------------------------------------------------------------------------------

Date (as defined below in Section 5)(each, an “Existing Premises Adjustment
Date”) by multiplying the Base Rent payable with respect to the Existing
Premises immediately before such Existing Premises Adjustment Date by 3% and
adding the resulting amount to the Base Rent payable with respect to the
Existing Premises immediately before such Existing Premises Commencement Date.

b.Second Expansion Premises.  Commencing on the Second Expansion Premises
Commencement Date, Tenant shall pay Base Rent with respect to the Second
Expansion Premises in the amount of $41.00 per rentable square foot of the
Second Expansion Premises per year.  Base Rent payable with respect to the
Second Expansion Premises shall be increased on each annual anniversary of the
Second Expansion Premises Commencement Date (each, a “Second Expansion Premises
Adjustment Date”) by multiplying the Base Rent payable with respect to the
Second Expansion Premises immediately before such Second Expansion Premises
Adjustment Date by 3% and adding the resulting amount to the Base Rent payable
with respect to the Second Expansion Premises immediately before such Second
Expansion Premises Adjustment Date.

5.Base Term.  Commencing on the Second Expansion Premises Commencement Date, the
defined term “Base Term” on page 1 of the Lease shall be deleted in its entirety
and replaced with the following”

“Base Term:  Commencing (i) with respect to Original Premises on the
Commencement Date, (ii) with respect to the Expansion Premises on the Expansion
Premises Commencement Date, and (iii) with respect to the Second Expansion
Premises on the Second Expansion Premises Commencement Date, and ending with
respect to the entire Premises on April 30, 2025 (the “Extended Expiration
Date”).”

6.Tenant’s Share.  Commencing on the Second Expansion Premises Commencement
Date, the defined term “Tenant’s Share of Operating Expenses” on page 1 of the
Lease shall be deleted in its entirety and replaced with the following:

“Tenant’s Share of Operating Expenses:  21.98%”

7.Premises Improvements.  Commencing on the Second Expansion Premises
Commencement Date, Landlord shall make available to Tenant a tenant improvement
allowance in the amount of $15.00 per rentable square foot of the Premises, or
$477,645.00 in the aggregate (the “Fourth Amendment Improvement Allowance”) for
the design and construction of fixed and permanent improvements desired by and
performed by Tenant and reasonably acceptable to Landlord in the Premises (the
“Premises Improvements”), which Premises Improvements shall be constructed
pursuant to a scope of work reasonably acceptable to Landlord and Tenant.  The
Fourth Amendment Improvement Allowance shall be available only for the design
and construction of the Premises Improvements.  The Fourth Amendment Improvement
Allowance may not be used to purchase any furniture, personal property or other
non-Building System materials or equipment, except that Tenant may use a portion
of the Fourth Amendment Improvement Allowance for Tenant’s tele/data
cabling.  Tenant acknowledges that upon the expiration or earlier termination of
the Term of the Lease, the Premises Improvements shall become the property of
Landlord and may not be removed by Tenant.  Except for the Fourth Amendment
Improvement Allowance, Tenant shall be solely responsible for all of the costs
of the Premises Improvements.  The Premises Improvements shall be treated as
Alterations and shall be undertaken pursuant to Section 12 of the Lease.  The
contractor for the Second Amendment Improvements shall be selected and engaged
by Tenant, subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  Prior to the commencement of the
Premises Improvements, Tenant shall deliver to Landlord a copy of any contract
with Tenant’s contractors, and certificates of insurance from any contractor
performing any part of the Premises Improvements evidencing industry standard
commercial general liability, automotive liability, “builder’s risk”, and
workers’ compensation insurance.  Tenant shall cause the general contractor to
provide a certificate of insurance naming Landlord, Alexandria Real Estate
Equities, Inc., and Landlord’s lender (if any) as additional insureds for the
general contractor’s liability coverages required above.  

735942723.73[ggdj1gd10413000001.jpg]

--------------------------------------------------------------------------------

During the course of design and construction of the Premises Improvements,
Landlord shall reimburse Tenant for the cost of the Premises Improvements once a
month against a draw request in Landlord’s standard form, containing evidence of
payment of the applicable costs and such certifications, lien waivers (including
a conditional lien release for each progress payment and unconditional lien
releases for the prior month’s progress payments), inspection reports and other
matters as Landlord customarily and reasonably obtains, to the extent of
Landlord’s approval thereof for payment, no later than 30 days following receipt
of such draw request.  Upon completion of the Premises Improvements (and prior
to any final disbursement of the Fourth Amendment Improvement Allowance) Tenant
shall deliver to Landlord the following items: (i) sworn statements setting
forth the names of all contractors and subcontractors who did work on the
Premises Improvements and final lien waivers from all such contractors and
subcontractors; and (ii) “as built” plans, if available, for Premises
Improvements.  Notwithstanding the foregoing, if the cost of the Premises
Improvements exceeds the Fourth Amendment Improvement Allowance, Tenant shall be
required to pay such excess in full prior to Landlord having any obligation to
fund any remaining portion of the Fourth Amendment Improvement Allowance.  The
Fourth Amendment Improvement Allowance shall only be available for use by Tenant
for the construction of the Premises Improvements from the date of this Fourth
Amendment through the date that is 36 months after the date of this Fourth
Amendment (the “Outside Fourth Amendment Improvement Allowance Date”).  Any
portion of the Fourth Amendment Improvement Allowance which has not been
properly requested by Tenant from Landlord on or before the Outside Fourth
Amendment Improvement Allowance Date shall be forfeited and shall not be
available for use by Tenant.

Landlord and Tenant acknowledge that Tenant did not use any of the Improvement
Allowance made available to Tenant pursuant to the Second
Amendment.  Notwithstanding anything to the contrary contained in the Second
Amendment or in this Fourth Amendment, in addition to the Fourth Amendment
Improvement Allowance, Tenant shall have the right to use the Improvement
Allowance in the amount of $64,550.00 toward the cost of the Premises
Improvements prior to the Outside Fourth Amendment Improvement Allowance Date.

8.Right to Expand.

(a)Expansion in the Building.  Following the Second Expansion Premises
Commencement Date, Tenant shall have the one-time right, but not the obligation,
to expand the Premises (the “Expansion Right”) to include the Expansion Space
upon the terms and conditions set forth in this Section.  For purposes of this
Section 8(a), “Expansion Space” shall mean that certain space on the second
floor of the Building consisting of approximately 9,521 rentable square feet
commonly known as Suite 201, which is not occupied by a tenant or which is
occupied by a then-existing tenant whose lease is being terminated or whose
lease is expiring within 9 months or less and such tenant does not wish to renew
(whether or not such tenant has a right to renew) its occupancy of such
space.  If all or a portion of the Expansion Space become available Landlord
shall, at such time as Landlord shall elect so long as Tenant’s rights hereunder
are preserved, deliver to Tenant written notice (the “Expansion Notice”) of such
Expansion Space, together with the terms and conditions on which Landlord is
prepared to lease Tenant the Expansion Space.  Tenant shall be entitled to
exercise its right under this Section 8(a) only with respect to the entire
Expansion Space identified in the Expansion Notice (“Identified Expansion
Space”). Tenant shall have 10 business days following delivery of the Expansion
Notice to deliver to Landlord written notification of Tenant’s exercise of the
Expansion Right (“Exercise Notice”) with respect to the Identified Expansion
Space.  Tenant shall be entitled to lease the Identified Expansion Space upon
the terms and conditions set forth in the Expansion Notice and otherwise
consistent with the terms of the Lease.  The Term of the Lease with respect to
the Identified Expansion Space may not be co-terminous with the Term of the
Lease with respect to the then-existing Premises, but in no event shall the Term
of the lease with respect to the Identified Expansion Space be longer than 7
years from the date on which the Lease commences with respect to the Identified
Expansion Space.  Notwithstanding anything to the contrary contain herein, in no
event shall the Fourth Amendment Improvement Allowance apply with respect to the
Identified Expansion Space.  If Tenant fails to deliver an Exercise Notice to
Landlord for the Identified Expansion Space within the required 10

735942723.74[ggdj1gd10413000001.jpg]

--------------------------------------------------------------------------------

business day period, Tenant shall be deemed to have waived its rights under this
Section 8(a) to lease the Expansion Space, and Landlord shall have the right to
lease the Expansion Space to any third party on any terms and conditions
acceptable to Landlord.  Notwithstanding anything to the contrary contained
herein, Tenant shall have no right to exercise the Expansion Right and the
provisions of this Section 8(a) shall no longer apply after the date that is 9
months prior to the Extended Expiration Date if Tenant has not exercised its
Extension Right pursuant to Section 39 of the original Lease.

(b)Amended Lease.  If: (i) Tenant fails to timely deliver an Exercise Notice, or
(ii) following Tenant’s delivery of an exercise notice to Landlord, Landlord
tenders to Tenant an amendment to the Lease for the rental of the Identified
Expansion Space reasonably acceptable to Landlord and Tenant, each in their
reasonable discretion, and Tenant fails to execute such Lease amendment within
10 days following such tender, Tenant shall be deemed to have waived its right
to lease the Identified Expansion Space.

(c)Exceptions.  Notwithstanding the above, the Expansion Right shall, at
Landlord’s option, not be in effect and may not be exercised by Tenant:

(ii) during any period of time that Tenant is in default (following any
applicable notice and cure periods) under any provision of the Lease; or

(ii) if Tenant has been in default (following any applicable notice and cure
periods) under any provision of the Lease 3 or more times, whether or not the
defaults (following any applicable notice and cure periods) are cured, during
the 12 month period prior to the date on which Tenant seeks to exercise the
Expansion Right.

(d)Termination.  The Expansion Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Expansion Right, if, after such exercise, but prior to the commencement date
of the lease of the Identified Expansion Space, (i) Tenant fails to timely cure
any default by Tenant (following any applicable notice and cure periods) under
the Lease; or (ii) Tenant has defaulted (following any applicable notice and
cure periods) 3 or more times during the period from the date of the exercise of
the Expansion Right to the date of the commencement of the lease of the
Identified Expansion Space, whether or not such defaults (following any
applicable notice and cure periods) are cured.

(e)Rights Personal.  The Expansion Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of the Lease.

(f)No Extensions.  The period of time within which the Expansion Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Expansion Right.

9.Lower Level Premises.  For the avoidance of doubt, the terms of the Third
Amendment shall continue to apply with respect to the Lower Level Premises.

10.Parking.  Subject to the terms and conditions of Section 10 of the Lease,
Tenant shall have the right, at no additional cost, to use its pro rata share of
parking spaces with respect to the Second Expansion Premises, which parking
spaces shall be in those areas of the Project designated for non-reserved
parking.

11.Signage.  Suite entry signage with respect to the Second Expansion Premises
and signage on the directory tablet serving the Building shall be inscribed,
painted or affixed for Tenant by Landlord, at Landlord’s cost.

735942723.75[ggdj1gd10413000001.jpg]

--------------------------------------------------------------------------------

12.OFAC.  Tenant and Landlord are currently (a) in compliance with and shall at
all times during the Term of the Lease remain in compliance with the regulations
of the Office of Foreign Assets Control (“OFAC”) of the U.S. Department of
Treasury and any statute, executive order, or regulation relating thereto
(collectively, the “OFAC Rules”), (b) not listed on, and shall not during Term
of the Lease be listed on, the Specially Designated Nationals and Blocked
Persons List, Foreign Sanctions Evaders List, or the Sectoral Sanctions
Identification List, which are all maintained by OFAC and/or on any other
similar list maintained by OFAC or other governmental authority pursuant to any
authorizing statute, executive order, or regulation, and (c) not a person or
entity with whom a U.S. person is prohibited from conducting business under the
OFAC Rules.

13.Brokers.  Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this Fourth Amendment and that no
Broker brought about this transaction, other than Colliers International and
CBRE. Landlord and Tenant each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker, other than Colliers
International and CBRE, claiming a commission or other form of compensation by
virtue of having dealt with Landlord or Tenant, as applicable, with regard to
this Fourth Amendment.  

14.Miscellaneous.

(a)This Fourth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions.  This Fourth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

(b)This Fourth Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

(c)This Fourth Amendment may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.  Electronic signatures shall be
deemed original signatures for purposes of this Fourth Amendment and all matters
related thereto, with such electronic signatures having the same legal effect as
original signatures.

(d)Except as amended and/or modified by this Fourth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Fourth Amendment.  In the
event of any conflict between the provisions of this Fourth Amendment and the
provisions of the Lease, the provisions of this Fourth Amendment shall
prevail.  Whether or not specifically amended by this Fourth Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Fourth Amendment.

[Signatures are on the next page]




735942723.76[ggdj1gd10413000001.jpg]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Fourth Amendment as of the date first written
above.

TENANT:

ULTRAGENYX PHARMACEUTICAL INC.,
a Delaware corporation

By: /s/ Thomas Kassberg

Print Name: Thomas Kassberg

Its: Chief Business Officer

 

LANDLORD:

ARE-MA REGION NO. 20, LLC,
a Delaware limited liability company

By:ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

By:ARE-QRS CORP.,
a Maryland corporation,
general partner

By: /s/ Kristin Childs
Print Name: Kristin ChildsIts: Vice President, RE Legal Affairs

 

 

735942723.77[ggdj1gd10413000001.jpg]

--------------------------------------------------------------------------------

EXHIBIT A

 

SECOND EXPANSION PREMISES

 

 

735942723.7[ggdj1gd10413000001.jpg]

--------------------------------------------------------------------------------

EXHIBIT B

 

ACKNOWLEDGMENT OF SECOND EXPANSION PREMISES COMMENCEMENT DATE

This ACKNOWLEDGMENT OF SECOND EXPANSION PREMISES COMMENCEMENT DATE is made this
_____ day of ______________, ____, between ARE-MA REGION NO. 20, LLC, a Delaware
limited liability company (“Landlord”), and ULTRAGENYX PHARMACEUTICAL INC., a
Delaware corporation (“Tenant”), and is attached to and made a part of that
certain Lease Agreement dated as of October 30, 2015, as amended by that certain
First Amendment to Lease Agreement dated as of March 20, 2018, as further
amended by that certain Second Amendment to Lease Agreement dated as of July 1,
2018, as further amended by that certain Third Amendment to Lease Agreement
dated as of July 29, 2019, and as further amended by that certain Fourth
Amendment to Lease Agreement dated as of March ___, 2020 (as amended, the
“Lease”), by and between Landlord and Tenant.  Any initially capitalized terms
used but not defined herein shall have the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Second Expansion Premises Commencement Date is ______________, _____,
and the termination date of the Base Term of the Lease shall be midnight on
April 30, 2025.  In case of a conflict between the terms of the Lease and the
terms of this Acknowledgment of Second Expansion Premises Commencement Date,
this Acknowledgment of Second Expansion Premises Commencement Date shall control
for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
SECOND EXPANSION PREMISES COMMENCEMENT DATE to be effective on the date first
above written.

LANDLORD: ARE-MA REGION NO. 20, LLC,
a Delaware limited liability company

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
its managing member

 

By:

ARE-QRS CORP.,
a Maryland corporation,
its general partner

By:

Its:

TENANT:ULTRAGENYX PHARMACEUTICAL INC.,

a Delaware corporation

By:  
Name:
Title:

735942723.7[ggdj1gd10413000001.jpg]